Exhibit 10.1

 

JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of September 6, 2017 (this “Agreement” or “Joinder
Agreement”), by and among the New Term Loan Lenders (as defined below), the
Borrower (as defined below), the Guarantors party hereto, and Wells Fargo Bank,
National Association (“Wells Fargo”) as Administrative Agent and Collateral
Agent.

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
December 6, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among PRA Health Sciences, Inc.
(“Holdings”), Pharmaceutical Research Associates, Inc. (the “Borrower”), the
lenders or other financial institutions from time to time party thereto and
Wells Fargo, as Administrative Agent, Collateral Agent, Letter of Credit Issuer
and Swingline Lender (capitalized terms used but not defined herein having the
meaning provided in the Credit Agreement);

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish New Term Loan Commitments by, among other things,
entering into one or more Joinder Agreements with New Term Loan Lenders;

 

WHEREAS, the Borrower has requested that the lenders set forth on Schedule A
annexed hereto (each a “New Term Loan Lender”) provide New Term Loan Commitments
in the form of an additional tranche of term loans (the “New Term Loan
Commitments”) hereunder, and make Series A New Term Loans pursuant hereto (the
“Series A New Term Loans”), in a single draw in an aggregate principal amount
equal to $550,000,000 (the “Aggregate Incremental Term Loan Commitments”), the
proceeds of which will be used, together with cash on hand of the Borrower and
the Company (as defined below), to fund the acquisition by the Borrower (the
“Acquisition”), directly or indirectly, of all of the outstanding equity
interests of the Symphony Health Solutions Corporation (the “Company”), pursuant
to the Agreement and Plan of Merger, by and among STG III, L.P., as Sellers
Representative, Skyhook Merger Sub, Inc., as Merger Sub, and the Borrower, as
the buyer, dated as of August 3, 2017 (together with all exhibits, annexes,
schedules and disclosure letters thereto, collectively, as modified, amended,
supplemented or waived, the “Acquisition Agreement”));

 

WHEREAS, as of the date hereof, the Borrower has delivered a QMA Notice to the
Administrative Agent designating the Acquisition as a “Qualifying Material
Acquisition” for the purposes of determining compliance with the financial
covenant set forth in Section 10.7 of the Credit Agreement; and

 

WHEREAS, PNC Capital Markets LLC (“PNC Capital Markets”) has agreed to act as a
joint lead arranger and sole bookrunner, and each of Wells Fargo Securities, LLC
(“Wells Fargo Securities”), SunTrust Robinson Humphrey, Inc. (“SunTrust”), TD
Bank N.A. (“TD”), MUFG Union Bank, N.A. (“MUFG”) and KKR Capital Markets LLC
(“KKR” and, collectively with PNC Capital Markets, Wells Fargo Securities,
SunTrust, TD and MUFG, the “Lead Arrangers”), has agreed to act as a joint lead
arranger for the Series A New Term Loans.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each New Term Loan Lender party hereto hereby agrees to commit to provide its
respective New Term Loan Commitment, as set forth on Schedule A annexed hereto,
on the terms and subject to the conditions set forth in Section 10 below, to
make Series A New Term Loans on the

 

--------------------------------------------------------------------------------


 

Effective Date to the Borrower in an aggregate principal amount not to exceed
the Aggregate Incremental Term Loan Commitments.

 

Each New Term Loan Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Credit Documents and the exhibits thereto, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Collateral Agent, any
other New Term Loan Lender or any other Lender or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement and the other Credit Documents as are
delegated to the Administrative Agent or the Collateral Agent, as the case may
be, by the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a New Term Loan Lender.

 

Subject to Section 10, each New Term Loan Lender hereby agrees that its New Term
Loan Commitment and Series A New Term Loans will be made on the following terms
and conditions:

 

1.                                      Terms Generally.  Other than as set
forth herein, for all purposes under the Credit Agreement and the other Credit
Documents, the Series A New Term Loans shall have the same terms as the Initial
Term Loans, but shall be designated and treated as a different Class of Term
Loans than the Initial Term Loans. The Series A New Term Loans shall rank equal
in right of payment and of security with the Term Loans pursuant to Section 2.14
of the Credit Agreement.

 

2.                                      Credit Agreement Governs.  Except as set
forth in this Agreement, the Series A New Term Loans shall otherwise be subject
to the provisions of the Credit Agreement and the other Credit Documents.

 

3.                                      Initial Drawing.  The Series A New Term
Loans shall be denominated in Dollars and shall be made in a single drawing on
the Effective Date.

 

4.                                      Applicable Margin.  The Applicable
Margin for the Series A New Term Loans shall mean (a) initially, 1.00% for ABR
Loans and 2.00% for LIBOR Loans and (b) as of any date of determination from and
after the delivery by the Borrower to the Administrative Agent of financial
statements for the period ending at least one full fiscal quarter following the
Effective Date, the percentages per annum set forth in the table below, based
upon the Consolidated Total Debt to Consolidated EBITDA Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 9.1(d) of the Credit Agreement:

 

Pricing Level

 

Consolidated Total
Debt to
Consolidated
EBITDA Ratio

 

ABR Rate

 

Adjusted LIBOR
Rate

 

I

 

> 3.75x

 

1.00

%

2.00

%

II

 

< 3.75x but > 3.00x

 

0.75

%

1.75

%

III

 

< 3.00x but > 2.25x

 

0.50

%

1.50

%

IV

 

< 2.25x but > 1.50x

 

0.25

%

1.25

%

V

 

< 1.50x

 

0.00

%

1.00

%

 

2

--------------------------------------------------------------------------------


 

5.                                      Principal Payments.  The Borrower shall
make principal payments of the Series A New Term Loans on each date set forth
below (each, a “Series A New Term Loan Repayment Date”) in a principal amount
equal to the applicable amount set forth below opposite such Series A New Term
Loan Repayment Date. Any remaining outstanding amount of the Series A New Term
Loans shall be repaid in full on December 6, 2021 (the “Series A New Term Loan
Maturity Date”) or, if such date is not a Business Day, the first Business Day
thereafter.

 

Series A New Term Loan
Repayment Date

 

Series A New Term Loan
Repayment Amount

 

September 30, 2017

 

$

3,437,500.00

 

December 31, 2017

 

$

3,437,500.00

 

March 31, 2018

 

$

3,437,500.00

 

June 30, 2018

 

$

3,437,500.00

 

September 30, 2018

 

$

3,437,500.00

 

December 31, 2018

 

$

3,437,500.00

 

March 31, 2019

 

$

3,437,500.00

 

June 30, 2019

 

$

3,437,500.00

 

September 30, 2019

 

$

3,437,500.00

 

December 31, 2019

 

$

3,437,500.00

 

March 31, 2020

 

$

3,437,500.00

 

June 30, 2020

 

$

3,437,500.00

 

September 30, 2020

 

$

3,437,500.00

 

December 31, 2020

 

$

3,437,500.00

 

March 31, 2021

 

$

3,437,500.00

 

June 30, 2021

 

$

3,437,500.00

 

September 30, 2021

 

$

3,437,500.00

 

Series A New Term Loan

Maturity Date

 

Remaining outstanding amounts

 

 

6.                                      Voluntary and Mandatory Prepayments. 
Scheduled installments of principal of the Series A New Term Loans set forth
above shall be reduced in connection with any voluntary or mandatory prepayments
of the Series A New Term Loans in accordance with Sections 5.1 and 5.2 of the
Credit Agreement, respectively. The Series A New Term Loans shall be treated for
purposes of voluntary and mandatory prepayments (including any applicable
prepayment fees and for scheduled principal payments) as a different Class of
Term Loans than the Initial Term Loans. Each mandatory prepayment required by
Section 5.2(a) of the Credit Agreement shall be applied pro rata among each
Class of Term Loans.

 

7.                                      Upfront Fees.  The Borrower agrees to
pay to the Administrative Agent for the ratable benefit of each New Term Loan
Lender as of the Effective Date, an upfront fee in an amount equal to 0.30% of
the aggregate principal amount of all Series A New Term Loans funded by the New
Term Loan Lenders on the Effective Date (the “Upfront Fees”).  All Upfront Fees
shall be payable in full on the Effective Date in immediately available funds.

 

8.                                      Notice of New Term Loan Commitments. 
This Agreement represents a request by the Borrower to the Administrative Agent
to establish the New Term Loan Commitments in the amount of the Aggregate
Incremental Term Loan Commitments on the Effective Date pursuant to
Section 2.14(a) of the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

9.                                      New Term Loan Lenders.  To the extent
not already a Lender, each New Term Loan Lender acknowledges and agrees that
upon its execution of this Agreement and the making of Series A New Term Loans,
such New Term Loan Lender shall become a “Lender” under, and for all purposes
of, the Credit Agreement and the other Credit Documents, and shall be subject to
and bound by the terms thereof, and shall perform all the obligations of and
shall have all rights of a Lender thereunder.

 

10.                               Conditions to Effectiveness of this
Agreement.  This Agreement, and the obligation of each New Term Loan Lender to
make its respective Commitment and to fund its Series A New Term Loans
hereunder, will become effective on the date (the “Effective Date”) on which
each of the following conditions is satisfied:

 

a.              The Acquisition shall have been or, substantially concurrently
with the borrowing of the Series A New Term Loans shall be, consummated in all
material respects in accordance with the terms of the Acquisition Agreement,
without giving effect to any modifications, amendments or express waivers or
consents by the Borrower thereto that are materially adverse to the New Term
Loan Lenders in their capacity as such without the consent of the Lead Arrangers
(not to be unreasonably withheld, conditioned or delayed) (it being understood
and agreed that (x) any change to the definition of “Company Material Adverse
Effect” contained in the Acquisition Agreement shall be deemed to be materially
adverse to the New Term Loan Lenders, (y) any change to, or consent under, the
definition of “Termination Date” contained in the Acquisition Agreement which
extends the Termination Date (as defined in the Acquisition Agreement as in
effect on August 3, 2017) (the “Initial Termination Date”) past the date that is
five business days after the Initial Termination Date, shall be deemed to be
materially adverse to the Lenders and (z) any modification, amendment or express
waiver or consents by the Borrower that results in an increase or reduction in
the purchase price shall be deemed to not be materially adverse to the New Term
Loan Lenders so long as (i) any increase in the purchase price shall not be
funded with additional indebtedness and (ii) any reduction shall be allocated to
reduce the Series A New Term Loans.

 

b.              Subject to the exceptions and qualifications set forth in the
corresponding sections of the Company Disclosure Letter (as defined in the
Acquisition Agreement), since the Latest Balance Sheet Date (as defined in the
Acquisition Agreement), there has not been any event or condition that,
individually or in the aggregate, has had or would reasonably be expected to
have a Company Material Adverse Effect (as defined in the Acquisition
Agreement).

 

c.               The Borrower shall pay (i) to the Administrative Agent, for the
ratable benefit of each New Term Loan Lender, the Upfront Fees and (ii) to PNC
Capital Markets, for the account of each of the Commitment Parties (as defined
in that certain Commitment Letter dated as of August 3, 2017 among PNC, PNC
Capital Markets and the Borrower), and for its own account, as applicable, all
other fees and all reasonable out-of-pocket expenses required to be paid on the
Effective Date (or substantially simultaneously therewith) to the extent
invoiced at least three Business Days prior to the Effective Date (except as
otherwise reasonably agreed by the Borrower). Such amounts may, at the
Borrower’s option, be netted against the proceeds of the Series A New Term
Loans.

 

d.              The Refinancing (as defined in Section 23 below) shall have been
consummated, or shall be consummated substantially simultaneously with the
borrowing of the Series A New Term Loans.

 

4

--------------------------------------------------------------------------------


 

e.               The Lead Arrangers shall have received (i) the audited combined
balance sheets of the Company and its combined subsidiaries as at December 31,
2015 and December 31, 2016, and the related audited combined statements of
income and cash flows of the Company and its combined subsidiaries for the years
ended December 31, 2015 and December 31, 2016, and (ii) the unaudited interim
combined balance sheets of the Company and its subsidiaries for the fiscal
quarter ended June 30, 2017 and for each subsequent fiscal quarter ended at
least 60 days before the Effective Date, and the related unaudited combined
statements of income, cash flows and stockholders’ equity of the Company and
their combined subsidiaries for the fiscal quarter ended June 30, 2017 and for
each subsequent fiscal quarter ended at least 60 days before the Effective Date.

 

f.                The Lead Arrangers shall have received a pro forma
consolidated or combined balance sheet and related pro forma statement of income
of the Borrower as of and for the 12-month period ending on the last day of the
most recently completed four-fiscal quarter period ended at least 60 days prior
to the Effective Date (or 90 days prior to the Effective Date in case such four
fiscal quarter period is the end of the Company’s fiscal year), prepared after
giving effect to the Transactions (as defined in Section 23 below) as if the
Transactions had occurred as of such dates (in the case of such balance sheet)
or at the beginning of such period (in the case of such income statement), which
need not be prepared in compliance with Regulation S-X of the Securities Act of
1933, as amended, or include adjustments for purchase accounting (including
adjustments of the type contemplated by Financial Accounting Standards Board
Accounting Standards Codification 805, Business Combinations (formerly SFAS
141R)).

 

g.               The Administrative Agent and the Lead Arrangers shall have
received at least three Business Days prior to the Effective Date all
documentation and other information about the Company and its subsidiaries that
will become Guarantors as shall have been reasonably requested in writing by the
Administrative Agent or the Lead Arrangers at least ten calendar days prior to
the Effective Date and as required by U.S. regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act.

 

h.              The Administrative Agent and PNC Capital Markets shall each have
received the executed legal opinions, in customary form, of (i) Simpson
Thacher & Bartlett LLP, special New York, Delaware and California counsel to the
Credit Parties and (ii) McGuireWoods LLP, special Virginia counsel to the Credit
Parties. The Borrower, the other Credit Parties and the Administrative Agent
hereby instruct such counsel to deliver such legal opinions.

 

i.                  The Administrative Agent and PNC Capital Markets shall each
have received each of the following (each of which shall be in full force and
effect):

 

(i)             a counterpart of this Agreement duly executed and delivered by
each of the Borrower, each Guarantor and each New Term Loan Lender;

 

(ii)          a supplement to the Guarantee duly executed and delivered by the
Company and the subsidiaries of the Company and the Borrower that will become
Guarantors under the Guarantee (the “New Guarantors”);

 

(iii)       a supplement to the Security Agreement duly executed and delivered
by the New Guarantors that will become grantors under the Security Agreement;

 

5

--------------------------------------------------------------------------------


 

(iv)      a supplement to the Pledge Agreement duly executed and delivered by
the New Guarantors that will become grantors under the Pledge Agreement; and

 

(v)         all other documents and instruments required to create or perfect
the Administrative Agent’s security interest in the Collateral duly executed and
delivered by the New Guarantors and, if applicable, in proper form for filing,

 

and all documents and instruments required to create or perfect the Collateral
Agent’s security interest in the Collateral shall have been executed and
delivered by the New Guarantors and, if applicable, be in proper form for
filing; provided that, to the extent any security interest in any Collateral is
not or cannot be provided and/or perfected on the Effective Date (other than
(1) the pledge and perfection of the security interest in the certificated
equity interests of the Company and each of its wholly owned material U.S.
restricted subsidiaries (to the extent required to be pledged by the Credit
Agreement or the first lien security documents) (provided that, to the extent
the Borrower has used commercially reasonable efforts to procure the delivery
thereof prior to the Effective Date, certificated equity interests of the
Company and its subsidiaries will only be required to be delivered and/or
perfected on the Effective Date pursuant to the terms set forth above if such
certificated equity interests are received from the Company; provided, further,
that any such certificated equity interests not received from the Company on the
Effective Date shall be delivered within five business days after the Effective
Date (or such later date as may be agreed by the Lead Arrangers) and (2) in
other assets with respect to which a lien may be perfected by the filing of a
financing statement under the Uniform Commercial Code) after the Borrower’s use
of commercially reasonable efforts to do so or without undue burden or expense,
then the provision and/or perfection of a security interest in such Collateral
shall not constitute a condition precedent to the availability of the Series A
New Term Loans on the Effective Date but instead shall be required to be
delivered and/or perfected after the Effective Date pursuant to arrangements and
timing to be mutually agreed by the Borrower and the Lead Arrangers (but in any
event, not later than 90 days after the Effective Date or such longer period as
may be agreed by the Administrative Agent in its sole discretion and the
Borrower acting reasonably).

 

j.                 Each of the Administrative Agent and PNC Capital Markets
shall have received each of the following, each properly executed by an
authorized officer of the applicable signing Credit Party, dated as of the
Effective Date:

 

(i)             a certificate of each Credit Party (other than the Borrower)
executed by an Authorized Officer of each such Credit Party and (x) attaching
the documents set forth in clause (ii)(y) below and (y) certifying no change
since December 6, 2016 to (A) the Charter Documents (as defined in that certain
Joint Closing Certificate dated December 6, 2016 executed by Michael J. Bonello
and Timothy McClain (the “Joint Closing Certificate”)) for such Certificate
Party, (B) the Governing Documents (as defined in the Joint Closing Certificate)
for such Certificate Party or (C) the list of duly elected and qualified
officers set forth on Exhibit D to the Joint Closing Certificate for such
Certificate Party;

 

(ii)          a certificate of the Borrower and each New Guarantor
(collectively, the “Certificate Parties”), substantially in the form of
Exhibit F to the Credit Agreement, with appropriate insertions, executed by an
Authorized Officer of each such Certificate Party and attaching the following
documents:

 

6

--------------------------------------------------------------------------------


 

(w)       a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the board of directors, general
partner or other managers of each Certificate Party (or a duly authorized
committee thereof) authorizing, among other matters, (A) the execution, delivery
and performance of this Joinder Agreement and the other Credit Documents
required to be delivered hereunder and (B) in the case of the Borrower, the
extensions of credit contemplated hereunder;

 

(x)         the Certificate of Incorporation and By-Laws, Certificate of
Formation and Operating Agreement, Certificate of Limited Partnership and
Partnership Agreement or other comparable organizational documents, as
applicable, of each Certificate Party;

 

(y)         a certificate of good standing from the applicable secretary of
state of the state of incorporation or formation of each Certificate Party; and

 

(z)          the signatures and incumbency certificates of the Authorized
Officers of each Certificate Party executing this Joinder Agreement and/or the
other Credit Documents required to be delivered hereunder;

 

(iii)       a solvency certificate certified by a senior authorized financial
officer of the Borrower, in the form attached as Exhibit 1 hereto; and

 

(iv)      a certificate executed by an Authorized Officer of the Borrower
certifying that the Aggregate Incremental Term Loan Commitments do not exceed
the Maximum Incremental Facilities Amount, as set forth in clause (a) of
Section 2.14 of the Credit Agreement.

 

k.              On the Effective Date, each of the Company Representations and
the Specified Representations (each as defined in Section 23 below) shall be
true and correct in all material respects (provided that any such Specified
Representations which are qualified by materiality, material adverse effect or
similar language shall be true and correct in all respects).

 

l.                  The Borrower shall have previously delivered to the
Administrative Agent a Notice of Borrowing in accordance with Section 7.2 of the
Credit Agreement.

 

11.                               Compliance with Terms of Incremental
Facilities. The Borrower hereby represents that, in accordance with
Section 2.14(a), as at the date of the Acquisition Agreement, (i) no Event of
Default existed under Sections 11.1(a) or 11.1(e) under the Credit Agreement and
(ii) Holdings shall have been in compliance, after giving Pro Forma Effect to
the incurrence of the Series A New Term Loans, with the financial covenants set
forth in Sections 10.7 and 10.8 of the Credit Agreement.

 

12.                               Notice.  For purposes of the Credit Agreement,
the initial notice address of each New Term Loan Lender separately identified to
the Administrative Agent.

 

13.                               Tax Forms.  For each relevant New Term Loan
Lender, delivered herewith to the Administrative Agent are such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such New Term Loan Lender may be required to deliver to
the Administrative Agent pursuant to Section 5.4(e) of the Credit Agreement.

 

14.                               Recordation of the Series A New Term Loans. 
Upon execution and delivery hereof and the funding of the Series A New Term
Loans, the Administrative Agent will record the Series A New Term Loans made by
each New Term Loan Lender in the Register.

 

7

--------------------------------------------------------------------------------


 

15.                               Amendment, Modification and Waiver.  This
Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

16.                               Entire Agreement.  This Agreement, the Credit
Agreement and the other Credit Documents constitute the entire agreement among
the parties with respect to the subject matter hereof and thereof and supersede
all other prior agreements and understandings, both written and verbal, among
the parties or any of them with respect to the subject matter hereof.

 

17.                               GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

18.                               Severability.  Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction. If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.

 

19.                               Counterparts.  This Agreement may be executed
in counterparts (including by facsimile or other electronic transmission), each
of which shall be deemed to be an original, but all of which shall constitute
one and the same agreement.

 

20.                               WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING,
CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED TO OR ARISING
OUT OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

21.                               Credit Document.  On and after the Effective
Date, this Agreement shall constitute a “Credit Document” for all purposes of
the Credit Agreement and the other Credit Documents (it being understood that
for the avoidance of doubt this Agreement may be amended or waived solely by the
parties hereto as set forth in Section 15 above).

 

22.                               Effect of Agreement. Except as expressly set
forth herein, (i) this Agreement shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent or any other Agent, in each case under the
Credit Agreement or any other Credit Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Credit Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Credit Document is hereby ratified and re-affirmed in all respects and
shall continue in full force and effect. Each Credit Party reaffirms its
obligations under the Credit Documents to which it is party and the validity of
the guarantees and Liens granted by it pursuant to the Guarantee and the
Security Documents. From and after the Effective Date, all references to the
Credit Agreement in any Credit Document and all references in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, shall, unless expressly provided otherwise,
refer to the Credit Agreement as modified by this Agreement. Each of the Credit
Parties hereby consents to this Agreement and confirms that all

 

8

--------------------------------------------------------------------------------


 

obligations of such Credit Party under the Credit Documents to which such Credit
Party is a party shall continue to apply to the Credit Agreement as modified
hereby.

 

23.                               Definitions. In this Agreement, the following
terms shall have the meanings ascribed to them below:

 

“Company Representations” means the representations and warranties made by the
Company with respect to the Company, its subsidiaries and their respective
businesses in the Acquisition Agreement as are material to the interests of New
Term Loan Lenders, but only to the extent that the Borrower (or one of its
affiliates) has the right (taking into account any applicable cure provisions)
to terminate its obligations under the Acquisition Agreement (or otherwise
decline to consummate the Acquisition without any liability) as a result of a
breach of such representations and warranties in the Acquisition Agreement.

 

“Existing Credit Facility” means the Revolving Credit, Term Loan and Security
Agreement, dated as of June 15, 2016 among the Company, certain of its
affiliates, the lenders referred to therein, PNC Bank, National Association, as
agent for the lenders, and the other parties from time to time party thereto, as
amended, supplemented or otherwise modified from time to time prior to the date
hereof.

 

“Refinancing” means the repayment in full, in connection with the other
Transactions, of the principal, accrued and unpaid interest, fees, premium, if
any, and other amounts, other than contingent obligations not then due and
payable and that by their terms survive the termination of the Existing Credit
Facility, under the Existing Credit Facility, and the termination of all
commitments to extend credit under the Existing Credit Facility and the
termination and/or release of any security interests and guarantees in
connection therewith.

 

“Specified Representations” means the representations and warranties made by the
Borrower set forth in (a) Sections 8.1, 8.2 (as related to the borrowing under,
guaranteeing under, granting of security interests in the Collateral to, and
performance of, this Joinder Agreement and the other Credit Documents delivered
in connection therewith), 8.3(c) (as related to the borrowing under,
guaranteeing under, granting of security interests in the Collateral to, and
performance of, this Joinder Agreement and the other Credit Documents delivered
in connection therewith and after giving effect to the Acquisition), 8.5, 8.7,
8.17 (with respect to the Transactions), 8.18 and 8.19 of the Credit Agreement,
(b) Sections 3.2(a) and 3.2(b) of the Security Agreement and (c) Section 5(d) of
the Pledge Agreement.

 

“Transactions” means the Acquisition, the borrowing of the Series A New Term
Loans on the Effective Date, the Refinancing and the payment of related fees and
expenses.

 

24.                               Real Property. In the event that any asset
that constitutes a fee interest in real property is intended to be pledged as
Collateral, the parties agree that, prior to the acceptance and recordation of
any Lien or Mortgage in respect thereof, Bank of America, N.A. will be allowed
to complete flood due diligence on said real property to its satisfaction;
provided, that it is understood by the parties that this Section 24 is not
deemed to be an amendment to Section 9.14 of the Credit Agreement.

 

[Signature pages follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first set
forth above.

 

 

PNC BANK, NATIONAL ASSOCIATION, as a New Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ Dawn Kondrat

 

 

Name:

Dawn Kondrat

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a New Term Loan Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Christine Gardiner

 

 

Name:

Christine Gardiner

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

SUNTRUST BANK, as a New Term Loan Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Katherine Bass

 

 

Name:

Katherine Bass

 

 

Title:

Director

 

 

 

 

 

TD BANK N.A., as a New Term Loan Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Alan Garson

 

 

Name:

Alan Garson

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

MUFG UNION BANK, N.A., as a New Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ Teuta Ghilaga

 

 

Name:

Teuta Ghilaga

 

 

Title:

Director

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a New Term Loan Lender

 

 

 

 

 

 

 

 

 

By:

/s/ H. Hope Walker

 

 

Name:

H. Hope Walker

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a New Term Loan Lender

 

 

 

 

 

 

 

 

 

By:

/s/ James D. Weinstein

 

 

Name:

James D. Weinstein

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

CITIZENS BANK, N.A., as a New Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ Prasanna Manyem

 

 

Name:

Prasanna Manyem

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

FIFTH THIRD BANK, as a New Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ Tamara M. Dowd

 

 

Name:

Tamara M. Dowd

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

BBVA COMPASS BANK, as a New Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ Jose A. Rosado

 

 

Name:

Jose A. Rosado

 

 

Title:

Senior Vice President

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

CAPITAL BANK CORPORATION, as a New Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ Todd Warrick

 

 

Name:

Todd Warrick

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as a New Term Loan Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Douglas Gardner

 

 

Name:

Douglas Gardner

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

PRA HEALTH SCIENCES, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

 

 

 

 

 

 

PHARMACEUTICAL RESEARCH ASSOCIATES, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

 

 

 

 

 

 

 

 

PRA HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

PRA INTERNATIONAL, LLC

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

 

 

 

 

PRA HEALTH HOLDCO, INC.

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

 

 

 

 

NEXTRIALS, INC.

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

 

 

 

 

PRA EARLY DEVELOPMENT RESEARCH, INC.

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

 

 

 

 

CRI NEWCO, INC.

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

CRI WORLDWIDE, LLC

 

 

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

 

 

 

 

 

 

LIFETREE CLINICAL RESEARCH, LC

 

 

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

 

 

 

 

CRI INTERNATIONAL, LLC

 

 

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

 

 

 

 

 

 

CLINSTAR LLC

 

 

 

By: Pharmaceutical Research Associates, Inc., its managing member

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

 

 

 

 

 

 

PHARMACEUTICAL RESEARCH ASSOCIATES EASTERN EUROPE, LLC

 

 

 

By: ClinStar, LLC, its managing member

 

 

 

By: Pharmaceutical Research Associates, Inc., its managing member

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

PHARMACEUTICAL RESEARCH ASSOCIATES CIS, LLC

 

 

 

By: Pharmaceutical Research Associates Eastern Europe, LLC, its managing member

 

 

 

By: ClinStar, LLC, its managing member

 

 

 

By: Pharmaceutical Research Associates, Inc., its managing member

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

 

 

 

 

 

 

RPS GLOBAL HOLDINGS, LLC

 

 

 

By: PRA Holdings, Inc., its managing member

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

 

 

 

 

 

 

RPS PARENT HOLDING LLC

 

 

 

By: RPS Global Holdings, LLC, its managing member

 

 

 

By: PRA Holdings, Inc., its managing member

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

ROY RPS HOLDINGS LLC

 

 

 

By: RPS Parent Holding LLC, its managing member

 

 

 

By: RPS Global Holdings, LLC, its managing member

 

 

 

By: PRA Holdings, Inc., is managing member

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

 

 

 

RESEARCH PHARMACEUTICAL SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

 

 

 

 

SYMPHONY HEALTH SOLUTIONS CORPORATION

 

 

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

SOURCE HEALTHCARE ANALYTICS, LLC

 

 

 

By: Symphony Health Solutions Corporation, its sole member

 

 

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

 

 

 

 

 

 

PARALLEL 6, INC.

 

 

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

Consented to by:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Collateral
Agent

 

 

 

 

 

By:

/s/ Christine Gardiner

 

 

Name:

Christine Gardiner

 

 

Title:

Vice President

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A
TO JOINDER AGREEMENT

 

Name of New Term Loan Lender

 

Commitment Amount

 

PNC Bank, National Association

 

$

75,000,000

 

Wells Fargo Bank, National Association

 

$

60,000,000

 

SunTrust Bank

 

$

55,000,000

 

MUFG Union Bank, N.A.

 

$

55,000,000

 

TD Bank N.A.

 

$

55,000,000

 

Bank of America, N.A.

 

$

50,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

50,000,000

 

Citizens Bank, N.A.

 

$

40,000,000

 

Fifth Third Bank

 

$

40,000,000

 

BBVA Compass Bank

 

$

40,000,000

 

Capital Bank Corporation

 

$

20,000,000

 

KeyBank National Association

 

$

10,000,000

 

Total:

 

$

550,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 1
TO JOINDER AGREEMENT

 

Form of Solvency Certificate

 

Date:           

 

Reference is made to the Joinder Agreement, dated as of September 6, 2017 (the
“Joinder Agreement”), among the New Term Loan Lenders party thereto,
Pharmaceutical Research Associates, Inc. (the “Borrower”), and Wells Fargo Bank,
National Association, as Administrative Agent, relating to that certain Credit
Agreement, dated as of December 6, 2016 (the “Credit Agreement”), among PRA
Health Sciences, Inc., the Borrower, the lenders or other financial institutions
from time to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent, Collateral Agent, Letter of Credit Issuer and Swingline
Lender.

 

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Joinder Agreement or the Credit Agreement, as
applicable. This certificate (the “Certificate”) is furnished pursuant to
Section 10(j)(iii) of the Joinder Agreement.

 

Solely in my capacity as a financial executive officer of the Borrower and not
individually (and without personal liability), I hereby certify, that as of the
date hereof, after giving effect to the consummation of the transactions in
connection with the Series A New Term Loans:

 

1.              The sum of the liabilities (including contingent liabilities) of
the Borrower and its Restricted Subsidiaries, on a consolidated basis, does not
exceed the present fair saleable value of the present assets of the Borrower and
its Restricted Subsidiaries, on a consolidated basis.

 

2.              The fair value of the property of the Borrower and its
Restricted Subsidiaries, on a consolidated basis, is greater than the total
amount of liabilities (including contingent liabilities) of the Borrower and its
Restricted Subsidiaries, on a consolidated basis.

 

3.              The capital of the Borrower and its Restricted Subsidiaries, on
a consolidated basis, is not unreasonably small in relation to their business as
contemplated on the date hereof.

 

4.              The Borrower and its Restricted Subsidiaries, on a consolidated
basis, have not incurred and do not intend to incur, or believe that they will
incur, debts including current obligations beyond their ability to pay such
debts as they become due (whether at maturity or otherwise).

 

For purposes of this Certificate, the amount of any contingent liability has
been computed as the amount that, in light of all of the facts and circumstances
existing as of the date hereof, represents the amount that would reasonably be
expected to become an actual or matured liability.

 

IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

 

PHARMACEUTICAL RESEARCH ASSOCIATES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------